Citation Nr: 9917490	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  98-18 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of postoperative left inguinal herniorrhaphy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to July 
1975 and on active duty for training from March 1977 to April 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1978 rating decision wherein a 
noncompensable rating for the purported disability was 
confirmed and continued.  The veteran appeals this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left postoperative inguinal hernia is 
manifested by subjective complaints of pain and swelling and 
a residual surgical scar; no recurrent hernia is evident, nor 
is the surgical scar ulcerous or tender and painful upon 
objective examination.

3.  Neither an exceptional nor unusual disability picture has 
been demonstrated that would render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable rating for a residual of a 
left inguinal hernia herniorrhaphy are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321(b)(1), Part 
4, § 4.114, Diagnostic Code 7338, 7803, 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be associated with his claims folder and which have not 
already been associated with his claims folder are available.  
The Board accordingly finds that the duty to assist him, 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

As indicated above, the veteran contends that the residuals 
of his left inguinal herniorrhaphy are more severe than 
currently evaluated, and that an increased rating is 
warranted.  After a review of the record, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim fails.

A rating decision of October 1978 denied service connection.  
The veteran appealed this decision.  At a hearing before the 
Compensation and Pension Board at the RO in July 1978, 
service connection was granted for the purported disability 
based on a review of the veteran's service medical records 
and testimony at the personal hearing.  Following, the 
decision of the Compensation and Pension Board, the RO 
assigned a noncompensable rating for a residuals of a left 
inguinal herniorrhaphy based on the lack of objective 
findings of an inguinal hernia on a VA examination of 
September 1980. 

The severity of an inguinal hernia is ascertained, for 
Department of Veterans Affairs (VA) rating purposes, by 
application of the criteria set forth in Diagnostic Code 7338 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
§ 4.114 (1998).  Under these criteria, a rating of 10 percent 
contemplates an inguinal hernia which is postoperative, 
recurrent, readily reducible, and well supported by truss or 
belt.  A noncompensable evaluation is warranted with a 
remediable hernia, or one which is small, reducible, or 
without true hernia protrusion.  Under Diagnostic Code 7893, 
a 10 percent disability rating is appropriate for superficial 
scars which are poorly nourished and show repeated 
ulceration.  Similarly, superficial scars which are tender 
and painful on objective demonstration will warrant a 10 
percent rating.

The medical evidence does not show that the criteria are met 
for an increased rating.  
Service medical records show that the veteran developed a 
left inguinal hernia, which extended into his left scrotum, 
while on lifting drums on active duty for training in March 
1977.  In April 1977, he underwent an elective herniorrhaphy.  
A VA examination of August 1980 notes that the veteran 
complained of pain since his surgery; however, upon physical 
examination, no inguinal or femoral hernias were found on 
either side.  Additionally, his testicles and cords appear 
normal.  While the report shows complaints of bilateral pain 
similar to that of pinpricks on the scrotum and upper thighs 
upon light touch, there were no objective findings at that 
time of hernia. 

Likewise, in December 1980, the veteran was hospitalized with 
complaints of bilateral thigh pain.  However, upon physical 
examination his genitalia were found to be within normal 
limits and a sensory examination showed normal vibration, 
position, pinprick and double simultaneous stimulation.  He 
was discharged for follow-up in the Neurology Clinic and his 
discharge diagnosis was inguinal pain bilaterally, etiology 
undetermined.  The veteran was allowed to return to work, 
even though there did not appear to be an immediate relief of 
pain.

A letter from a private doctor, dated in December 1980, 
states that even though the veteran said he had tenderness 
over the left inguinal region, upon physical examination, 
there were "no physical signs to corroborate this 
tenderness."  No palpable mass, no hernia, no facial 
grimacing and no guarding when the area was palpated were 
noted.  Also, no neurologic signs of hypesthesia or weakness 
of the thighs was seen upon examination.  The physician 
indicated that he was "at a loss to explain how [a left 
herniorrhaphy] could have caused his current 
symptomatology."  

VA outpatient treatment reports (OPTs) show that he sought 
treatment at various times for pain which he attributed to 
his herniorrhaphy. In February 1979, the veteran complained 
of pain in his inguinal region.  Upon examination, his 
inguinal rings were intact.  Similarly, OPTs of February 
1982, March 1982, June 1986, April 1996 and May 1996 show 
complaints of generalized pain and numbness in his left inner 
thigh; however, no recurrence of an inguinal hernia was seen 
on examination. 

In a letter of June 1986, a private physician stated that he 
examined the veteran.   While the veteran complained of 
occasional episodes of numbness and weakness in his left legs 
and occasional periods of testicular swelling, the hernia 
repair looked good on examination and there was no numbness 
of the skin and no swelling of the left thigh.  The examiner 
noted that all of the veteran's complaints were subjective 
and stated that he could find no objective findings on 
physical examination.  The physician also noted that there 
could be several diagnoses for symptomatology.

The most recent clinical examination report of July 1996 
indicates that no scar was readily apparent in the left groin 
area.  While there was numbness in the medial left thigh was 
noted upon touch, no tenderness was observed, nor was a 
hernia found. The evidence shows that the veteran worked in 
the food service industry but could not lift heavy items.  
Upon examination, there was no evidence of a recurrence of a 
hernia; however, a decrease in sensation was found in the 
inguinal region and scrotum.  Likewise, mild scrotal edema 
was noted.  No pain was found upon palpation.  While, the 
examiner found chronic pain in the ilioinguinal nerve, 
improvement was noted with Tylenol and use of support belts. 
A subsequent VA examination was conducted in June 1998.  The 
examination report, while noting chronic numbness in the 
groin area since his hernia repair, also states that the 
actual repair itself was intact upon examination.  In 
addition, consideration under Diagnostic Code 8530 does not 
warrant an allowance since paralysis of the illio-inguinal 
nerve is not severe or complete.

As set forth above, in order to assign a compensable rating 
under Diagnostic Code 7338, there must be evidence of a 
postoperative recurrent inguinal hernia.  While, the evidence 
of treatment shows subjective evidence of pain and swelling, 
on examination, there has been no clinical finding of a 
recurrence of a left inguinal hernia.   Accordingly, the 
Board finds that the preponderance of the evidence shows that 
no recurrent hernia is manifested; therefore an increased 
evaluation under Diagnostic Code 7338 is not warranted.

Additionally, at a personal hearing before the Board in April 
1999, the veteran indicated that the surgical scar was a 
little tender, but most of it was gone and unnoticeable.  
Further, the June 1998 examination report addresses the 
appearance and physiology of the surgical scar.  The surgical 
scar was noted as well healed and nontender.  As no 
ulcerations, tenderness or pain was noted upon objective 
examination, the Board finds that an increased evaluation is 
not warranted under either Diagnostic Code 7804 or Diagnostic 
Code 7805.  

The Board accordingly concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for a residual of a left inguinal hernia 
herniorrhaphy.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321(b)(1), Part 4, § 4.114, Diagnostic Code 
7338, 7804, 7805 (1998).  The Board has considered all of the 
possible avenues for an allowance but unfortunately is unable 
to grant the benefit sought at this time.  

In addition, the Board does not find that this case presents 
such an exceptional or unusual disability picture, as would 
be manifested by marked interference with employment or by 
frequent periods of hospitalization, that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).


ORDER

A compensable rating for residuals of a left hernia 
herniorrhaphy is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

